Citation Nr: 1225815	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for occipital headaches, also referred to as migraine headaches, to include claimed as secondary to service-connected temporomandibular joint (TMJ) derangement with chronic arthritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1992 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.  
 
The Veteran was afforded a Travel Board hearing in September 2009.  A transcript is of record.  

This appeal was previously before the Board in November 2009, at which time it was remanded to request private records and to afford the Veteran a VA examination.  The Veteran was requested to submit an authorization and release form for the outstanding records, and was afforded a VA examination in February 2010.  This appeal was most recently before the Board in February 2012, at which time it was remanded to obtain compliance with the previous remand instructions; specifically for a VA addendum opinion.  Such opinion was obtained in March 2012.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Occipital headaches, also claimed as migraines, are not due to underlying disease or injury.  

2.  Headaches are not associated with (cause or aggravation) a service-connected disease or injury.


CONCLUSION OF LAW

An occipital headache disability, also claimed as migraines was not incurred in service, and is not due to, the result of, nor aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In June 2006 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, she was provided with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that initial notice was issued prior to the September 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  Service treatment records, as well as VA and non-VA medical records are associated with the claims folder.  

In February 2010 the Veteran was afforded a VA medical examination for her headaches, and in March 2012 a VA opinion was obtained.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  In June 2012 the Veteran's representative suggested that the March 2012 opinion was not in compliance with the remand instructions because the etiology of the claimed headaches remained undetermined, and no diagnostic testing had been performed.  The representative requested that the Veteran be afforded another VA examination with a Maxillofacial Specialist.  Although the etiology of the claimed headaches remained undetermined, the examiner provided an opinion that was responsive to the question, and specifically indicated that the etiology had not been established, and that it was not secondary to or aggravated by TMJ syndrome.  Although diagnostic testing was not performed in connection with the opinion, it was offered at the February 2010 examination, at which time the Veteran refused such CAT scan.  Further, the Board does not find the opinion inadequate based on the fact that it was provided by a periodontist rather than a Maxillofacial Specialist.  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim for service connection for a headache disorder.  

In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a September 2009 hearing before the Board.  Moreover, during the Board hearing and a discussion held off the record, the undersigned asked questions designed to elicit relevant information regarding the Veteran's headaches.  The Board Member clarified the issue on appeal, confirmed that there was no outstanding evidence, and explored alternative bases for entitlement to service connection.  This action provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments with regard to the claim for service connection for headaches, supplementing VCAA notice and in compliance with 38 C.F.R. § 3.103(c)(2) (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.

Laws and Regulations

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

In order to establish service connection for a current disability, a claimant must demonstrate (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence or aggravation of a disease or injury and a causal relationship is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

Service treatment records show that in April 1992 the Veteran reported experiencing nausea with vomiting for two days, and a frontal headache.  She was assessed as having gastritis, and given intravenous hydration.  In September 1992, during a physical therapy consultation for her ankle, the Veteran reported experiencing a headache.  An optometry note from March 1993 showed that the Veteran reported experiencing headaches seemingly centered behind her left eye, and of such severity that they awoke her.  The optometrist indicated that there was no neurological defect noted with the lens scotoma, and suggested that the Veteran return to the primary care clinic for treatment of her migraines.  A June 1993 treatment note shows that the Veteran reported experiencing a headache from the base of her neck up to her temple and forehead region, occurring several times a week, and lasting all day.  She indicated that she had woken up from sleep with such headaches.  She was assessed as having nonspecific tension headaches, and prescribed Midrin to take at the start of a headache.  A June 1993 dental treatment note shows that the Veteran had experienced headaches for the previous three months, and had been referred by her physician to rule out a dental origin for the headaches.  She reported that she had not worn a retainer for four years, and her headaches had started approximately six months earlier and always involved the TMJ area.  In July 1993 the Veteran reported that she had experienced severe headaches for two months along the occipital and bilateral TMJ regions.  

In April 2006 the Veteran claimed entitlement to service connection for headaches.  She specifically indicated that her headaches had worsened in frequency and intensity, and associated them with her TMJ problems.  

Following the September 2007 rating decision denying entitlement to service connection for occipital headaches as secondary to service-connected TMJ derangement, the Veteran submitted a statement from Sidney T. Van Assche, MD, FAAFP.  This statement indicated that the Veteran suffered from muscle tension headaches that started intermittently in 1992.  The opinion indicated that the Veteran's headaches were originally rare, but had increased in frequency and intensity since 2004.  Dr. Assche indicated that the Veteran used over-the-counter treatments for her headaches, then sought medical treatment with the increasing frequency and severity.  He indicated that the Veteran was first treated with muscle relaxants in November 2004 with moderate response, and subsequently treated with Panlor SSC in March 2005, with moderate response.  The Veteran did not, however, note any significant benefit over Flexeril.  Dr. Assche discussed the Veteran's surgical treatment in the 1990s for severe TMJ problems, and indicated that these problems were aggravated by increased stress and anxiety due to military service.  He indicated that if the Veteran had experienced increased bruxism, this would have increased tension on the cervical paraspinal muscles, resulting in muscle tension headaches.  He indicated that it had been documented that any type of cephalgia, if present long enough, processed to a migrainous headache.  He opined that the Veteran's muscle tension headaches were due to the same causes as her TMJ, and thus should be service-connected.  

The Veteran was afforded a hearing before a Decision Review Officer in February 2007.  The Veteran reported that she began experiencing migraine headaches while in service, in approximately 1993.  She indicated that she reported to sick call for her headaches.  She expressed her belief that her headaches were related to her service-connected TMJ with arthritis.  She described experiencing headaches that were occurring almost daily, and a 12 on a scale from 1 to 10 in pain.  She indicated that she took a muscle relaxer at the onset of a headache, but that it was not very effective.  She reported using heating pads wrapped around her neck and jaw to alleviate her symptoms.  She emphasized that the pain began at the jaw joint and encompassed her entire head.  She reported that her headaches were accompanied by visual changes and light sensitivity, such that she sought relief in a dark room.  She reported that the headaches became so severe that she had experienced nausea and vomiting with them, which then caused her jaw to lock.  She described experiencing extreme fatigue, especially associated with the use of muscle relaxers.  She discussed how her headaches interfered with her work and with her ability to care for her young children.  She indicated that the headaches had increased in frequency and severity.  

In July 2007 the Veteran explained that after her TMJ surgery she experienced headaches that started to progressively worsen approximately 6 months post-surgery.  She indicated that she realized that the headaches were not normal from the stress of nursing school, and she went to Quick Care, where she was advised to seek medical attention from a provider in the dental field.  She indicated that she then saw Dr. Assche who diagnosed her problem as being related to the TMJ arthritis and scar build-up.  She emphasized that her headaches were severe, frequent, and debilitating.  

The Veteran was afforded a Travel Board hearing in September 2009.  The representative emphasized that service connection was warranted for headaches that had been ongoing since service.  It was clarified that although the Veteran was not currently employed, she was a nurse.  The Veteran described how her pain started in front of her ears, where she had a surgical incision from her TMJ problem, and wrapped around the back of her head.  She described how the back of her neck was very tense.  She indicated that her headaches began while she was in service, and that she sought dental care and it was identified that she had a problem with a crooked bite and locking jaw.  She indicated that following the surgery she followed instructions to prevent her jaw joints from coming together too hard; however, she experienced horrible headaches that the oral surgeon told her would not improve.  The Veteran indicated that when she experienced headaches it hurt to move her neck and caused her to feel nauseated.  The Veteran described her headaches as occurring almost daily, at a 9 of 10 in intensity.  She indicated that she took Excedrin migraine, applied heat to her neck, and massaged her eyes with gel, but none of these remedies effectively alleviated her pain.  The Veteran expressed that her headaches were chronic ever since service.  

In November 2009 the Board indicated that Dr. Assche's opinion did not contain a complete rationale.  A remand requested Dr. Assche's records, and a VA examination to consider whether the Veteran's headaches were secondary to or aggravated by her TMJ derangement.  In a February 2010 VA examination the Veteran reported that she had experienced tension headaches since 1992 that were getting worse, occurring as frequently as 6 of 7 days.  She indicated that she awoke with stiffness and headaches that worsened throughout the day, and experienced pressure behind her eyes, and occasional nausea.  She indicated that she had TMJ surgery in the 1990s, and that when her jaw locked, approximately 3 to 4 times a month, she noticed that her headaches were more severe.  She indicated that the oral surgeon had informed her it was just a matter of time before she would experience problems with her scar.  The examiner ordered a computed axial tomography (CAT) scan; however, the Veteran indicated that she was unable to get this done as her children were present.  Diagnosis was of tension bitemporal headaches.  The Veteran was not employed; however, her headaches effected her daily activities.  The examiner indicated that the Veteran experienced headaches in 1992, preceding her TMJ surgery, and that without additional diagnostic testing, such as a CAT scan or magnetic resonance imaging, it was not possible to rule out organic causes.  No medical opinion was provided.

In February 2012 the Board sought another VA opinion.  As such, the Veteran's claims folder was reviewed in March 2012 and the examiner opined that the etiology of the claimed headaches had not been established as physiological versus psychological in nature.  The examiner indicated that the TMJ disorder was the result of osteoarthritis for which the Veteran underwent bilateral TMJ surgery.  He indicated that the pain associated with osteoarthritis of the bilateral TMJ would necessarily be limited to the joints themselves and not extend beyond as would be the case in myogenic temporomandibular disorder.  The examiner opined that the headaches were not likely secondary to or aggravated by the service-connected TMJ.  He indicated that his opinion was based on considerable clinical experience, a thorough and complete review of the claims file and medical records, and the extant scientific literature regarding the etiology of TMJ disorder.  
 
In June 2012 the Veteran's representative indicated his belief that the March 2012 opinion was not in compliance with the remand instructions because the etiology of the claimed headaches remained undetermined, and no diagnostic testing had been performed.  He requested that the Veteran be afforded another VA examination with a Maxillofacial Specialist.  His contentions have been addressed above.  

Legal Analysis

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding her headaches.  In this case, the Veteran is competent and credible to report experiencing symptoms involving headaches characterized by light sensitivity, difficulty moving her neck, nausea and vomiting since service because this requires only personal knowledge as it comes to her through her senses.  The Veteran is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  The Board also notes that the Veteran is a nurse, and thus, her opinions regarding medical matters carry weight beyond that of a mere lay person, and will be considered as such by the Board.  

The law provides that compensation is to be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Here, the issue is entitlement to service connection for headaches.  Headaches are head pain (head ache).  As with all claims for service connection, there must be evidence of disease or injury or be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310; see Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012).

Here, the appellant has headaches and has reported that her headaches are due to TMJ.  She is competent to report what she was told by an examiner.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, her report has not been confirmed or supported.  Furthermore, although the STRs reference migraines, that assessment was not confirmed.  Far more probative are the private and VA medical records establishing that the etiology is either unestablished or due to stress, anxiety or muscle tension.  Here, although there is a report of anxiety, there is no proof of a chronic psychiatric disorder.  

In essence, there is head pain alone without evidence of an underlying organic or psychiatric pathology.  The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  (But see the laws governing Gulf War cases).  A viable pathology (injury or disease) that would account for the Veteran's complaints has not been established.  Whether the theory is direct service connection or secondary service connection, there must be an underlying disease or injury.  Since there is no underlying disease or injury, it necessarily follows that a service connected disease or injury did not cause or aggravate the headaches.  

Here, the most probative evidence establishes that the Veteran has headaches due to unestablished etiology, stress, muscle tension or anxiety.  The evidence that she has migraine or headaches due to TMJ is unconvincing.  In essence, there is evidence of headache, but there is no evidence that the headaches are actually due to an underlying disease or injury process.  Whether the issue is pain alone involving the musculoskeletal system or pain alone associated with headache, the result is the same.  Service connection for headaches without underlying pathology is not warranted. 

The Board has also considered the private medical opinion that the headaches are due to the same factors that produce the TMJ.  However, TMJ is a recognized pathologic process.  The opinion has been considered but is rejected since there is a legal distinction.


ORDER

Service connection for occipital headaches, to include claimed as secondary to TMJ with chronic arthritis is denied.  



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


